DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “determination unit configured to”, “conversion unit configured to” and “selection unit configured to” which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “determination unit configured to”, “conversion unit configured to” and “selection unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure performing the functions, Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 4 and its dependent claims are indefinite because claims in preamble recited “An E.164 Number Mapping (ENUM)/Domain Name system (DNS) server” and “an ENUM/DNS system”, which is not one of the four statutory categories and thus makes claims indefinite.  Applicant is advised to amend preamble of these claims to clearly states whether claims are directed towards (system or apparatus).   Similarly, Independent claim 7 and its dependent claims are indefinite because preamble of these claims is not limited to one of the statutory category.  As stated in the claims (i.e. “A control method for an ENUM/DNS system”) is not limited to method/apparatus and thus makes claims indefinite.  Applicant is advised to clarify by amending the claims to limit itself to one of the four statutory categories.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kenta (JP2016111448A) in view of Fujita (US20040215707) and in further view of Haspekian (US20160065747).
As to claim 1, Kenta teaches An E.164 Number Mapping (ENUM)/Domain Name System (DNS) server (¶0001 Telephone Number Mapping (ENUM), ENUM server; ¶0007 ENUM  DNS server) for receiving, from an ENUM/DNS client, a connection destination information query indicating a connection destination (¶0004 received the connection request, that is the connection destination first queries; ¶0007 receives a query from the ENUM cache server using a DNS mechanism)  associated with a telephone number of a destination terminal added to a connection request transmitted by an originating terminal (¶0004 received the connection request from terminal in network (source/originating terminal); ¶0017 connection destination information inquiry; connection destination information  corresponding to telephone number of a destination terminal; ¶0057 destination information attached to the connection destination request) and outputting the connection destination as a connection destination information query response, (¶0009 connection destination information response message is transmitted; ¶0051 transmits connection destination information inquiry response message). 
Although Kenta teaches the server recited above, wherein Kenta fails to expressly teach the ENUM/DNS server comprising: a determination unit, including one or more processors, configured to determine an attribute of the originating terminal, based on the connection destination information query.
Fujita, however discloses, the ENUM/DNS server comprising: a determination unit, including one or more processors, configured to determine an attribute of the originating terminal, based on the connection destination information query; (¶0019 DNS server to obtain user attribute information; ¶0088 attribute information based on source; ¶0089 user attribute information of a reference destination for obtaining user attribute information; ¶0091 attribute information is a reference destination; ¶0091 user attribute information together with the DNS query message).
Thus Fujita it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Fujita and Kenta for a server capable of determining an attribute of a terminal device based an ENUM query. One of ordinary skill in the art would be motivated to allow for automatic registration of attribute information. (See Fujita para 0047)
Although the combination of Kenta and Fujita teach the server recited above, wherein the combination of Kenta and Fujita fail to expressly teach and a conversion unit, including one or more processors, configured to convert a Session Initiation Protocol (SIP) domain included in REGEXP of the connection destination information query response to a SIP domain indicating the connection destination, based on the attribute.
Haspekian, however discloses, and a conversion unit, including one or more processors, configured to convert a Session Initiation Protocol (SIP) domain included in REGEXP of the connection destination information query response to a SIP domain indicating the connection destination, based on the attribute. (¶0010 sip domain; ¶0067 DNS request, Regexp parameter; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta and Fujita for receiving an SIP URI in a regular expression and converting an SIP URI based on device/terminal attributes. One of ordinary skill in the art would be motivated to allow for modifying network sessions. (See Haspekian para 0007)
As to claim 4, An ENUM/DNS system comprising: an ENUM/DNS client that  performs a connection destination information query indicating a connection destination (¶0002 terminal inquires,  based on the information of the connection destination; ¶0007 ENUM server using a DNS mechanism; ¶0015 connection destination information inquiry) associated with a telephone number of a destination terminal added to a connection request transmitted from an originating terminal; (¶0002 connection destination information for the telephone number of the terminal; ¶0004 received the connection request from the terminal (originating terminal) in its own network; ¶0030 connection destination information request  receives the destination telephone number) and an ENUM/DNS server that receives the connection destination information query (¶0008 ENUM authoritative DNS server, receiving the inquiry of the connection destination information)  outputs the connection destination as a connection destination information query response, (¶0008 ENUM DNS server sends response information . Connection destination information inquiry response message).
Although Kenta teaches the server recited above, wherein Kenta fails to expressly teach wherein the ENUM/DNS server includes a determination unit, including one or more processors, configured to determine an attribute of the originating terminal, based on the connection destination information query.
Fujita, however discloses, wherein the ENUM/DNS server includes a determination unit, including one or more processors, configured to determine an attribute of the originating terminal, based on the connection destination information query, (¶0019 DNS server to obtain user attribute information; ¶0088 attribute information based on source; ¶0089 user attribute information of a reference destination for obtaining user attribute information; ¶0091 attribute information is a reference destination; user attribute information together with the DNS query message).
Thus Fujita it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Fujita and Kenta for a server capable of determining an attribute of a terminal device based an ENUM query. One of ordinary skill in the art would be motivated to allow for updating and encoding attribute information.  (See Fujita para 0165)
Although the combination of Kenta and Fujita teach the server recited above, wherein the combination of Kenta and Fujita fail to expressly teach a conversion unit, including one or more processors, configured to convert a SIP domain included in REGEXP of the connection destination information query response to a SIP domain indicating the connection destination, based on the attribute.
Haspekian, however discloses, and a conversion unit, including one or more processors, configured to convert a SIP domain included in REGEXP of the connection destination information query response to a SIP domain indicating the connection destination, based on the attribute. (¶0010 sip domain; ¶0067 DNS request, Regexp parameter; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta and Fujita for . (See Haspekian para 0005)
As to claim 7, Kenta teaches A control method for an ENUM/DNS system, the ENUM/DNS system including an ENUM/DNS client that performs a connection destination information query indicating a connection destination (¶0002 terminal inquires,  based on the information of the connection destination; ¶0007 ENUM server using a DNS mechanism; ¶0015 connection destination information inquiry) associated with a telephone number of a destination terminal added to a connection request transmitted from an originating terminal, (¶0002 connection destination information for the telephone number of the terminal; ¶0004 received the connection request from the terminal (originating terminal) in its own network; ¶0030 connection destination information request  receives the destination telephone number) and an ENUM/DNS server that receives the connection destination information query (¶0008 ENUM authoritative DNS server, receiving the inquiry of the connection destination information) and outputting outputs the connection destination as a connection destination information query response, (¶0008 ENUM DNS server sends response information, Connection destination information inquiry response message).
Although Kenta teaches the server recited above, wherein Kenta fails to expressly teach the control method comprising determining, by the ENUM/DNS server, an attribute of the originating terminal, based on the connection destination information query.
Fujita, however discloses, the control method comprising determining, by the ENUM/DNS server, an attribute of the originating terminal, based on the connection destination information query, (¶0019 DNS server to obtain user attribute information; ¶0088 attribute information based on source; ¶0089 user attribute information of a reference destination for obtaining user attribute information; ¶0091 attribute information is a reference destination; ¶0091 user attribute information together with the DNS query message).
Thus Fujita it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Fujita and Kenta for a server capable of determining an attribute of a terminal device based an ENUM query. One of ordinary skill in the art would be motivated to allow for registering attribute information at a user information database. (See Fujita para 0047)
Although the combination of Kenta and Fujita teach the server recited above, wherein the combination of Kenta and Fujita fail to expressly teach converting, by the ENUM/DNS server, a SIP domain included in REGEXP of the connection destination information query response to a SIP domain indicating the connection destination, based on the attribute.
Haspekian, however discloses, and converting, by the ENUM/DNS server, a SIP domain included in REGEXP of the connection destination information query response to a SIP domain indicating the connection destination, based on the attribute. (¶0010 sip domain; ¶0067 DNS request, Regexp parameter; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta and Fujita for receiving an SIP URI in a regular expression and converting an SIP URI based on device/terminal attributes. One of ordinary skill in the art would be motivated to allow for implementing network quality of service measures. (See Haspekian para 0008)
Claims 2, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenta (JP2016111448A) in view of Fujita (US20040215707) and in further view of Haspekian (US20160065747) and in further view of Arai (JP2012253575A).
As to claim 2, the combination of Kenta, Fujita and Haspekian teach the server of claim 1, wherein Haspekian further teaches convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name) convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name). 
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta, Fujita and Aria for receiving an SIP URI in a regular expression and converting an SIP URI. One of ordinary skill in the art would be motivated to allow for messaging using H.323 protocols. (See Haspekian para 0016)
Although the combination of Kenta and Fujita teach the server recited above, wherein the combination of Kenta and Fujita fail to expressly teach The ENUM/DNS server according to claim 1, wherein the determination unit is configured to and the conversion unit is configured to, when the determination unit determines that the originating terminal is the test terminal, indicating that the connection destination is a connection destination to be connected via an IP-POI, and when the determination unit determines that the originating terminal is the general terminal, 
Arai, however discloses, The ENUM/DNS server according to claim 1, wherein the determination unit is configured to and the conversion unit is configured to, when the determination unit determines that the originating terminal is the test terminal, (¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM; ENUM (hereinafter referred to as “carrier ENUM”); ¶0012 ENUM server that can identify a carrier) indicating that the connection destination is a connection destination to be connected via an IP-POI, (¶0022 destination telephone number, destination carrier can be connected by both the IP-POI and the STM-POI) and when the determination unit determines that the originating terminal is the general terminal, (¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM;ENUM (hereinafter referred to as “carrier ENUM”) ¶0012 ENUM server that can identify a carrier) indicating that the connection destination is a connection destination to be connected via either the IP-POI or an STM-POI. (¶0022 destination telephone number, destination carrier can be connected by both the IP-POI and the STM-POI).
Thus Arai it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Aria, Kenta, Fujita and Haspekian for an ENUM server capable of determining an originating/source terminal type and indicating the connection based on a carrier point of interface. One of ordinary skill in the art would be motivated to allow for interconnection of a plurality of carrier networks. (See Arai para 0001)
As to claim 5, Although the combination of Kenta and Fujita teach the server recited above, wherein the combination of Kenta and Fujita fail to expressly teach The ENUM/DNS system according to claim 4, wherein the ENUM/DNS client includes a selection unit, including one or more processors, configured to select the connection destination, based on the SIP domain converted by the conversion unit.
Arai, however discloses, The ENUM/DNS system according to claim 4, wherein the ENUM/DNS client includes a selection unit, including one or more processors, configured to select the connection (¶0056 destination selected by selection unit; ¶0082 converts SIP-URI; ¶0085 selection unit selects connection). 
Thus Arai it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Aria, Kenta, Fujita and Haspekian for selecting destination based on converted SIP URI. One of ordinary skill in the art would be motivated to allow for storing resource records. (See Arai para 0013)
As to claim 6, the combination of Kenta, Fujita and Haspekian teach the server of claim 1, wherein Haspekian further teaches convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain (¶0010 sip domain; ¶0090 server (processor) converts this number into domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name) convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain (¶0010 sip domain; ¶0090 server (processor) converts this number into domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta, Fujita and Aria for receiving an SIP URI in a regular expression and converting an SIP URI One of ordinary skill in the art would be motivated to allow for a database comprising a list of current domains. (See Haspekian para 0022)
Although the combination of Kenta, Fujita and Haspekian teach the server recited above, wherein the combination of Kenta, Fujita and Haspekian fail to expressly teach The ENUM/DNS system according to claim 4, wherein  the determination unit is configured to determine whether the originating terminal is a test terminal or a general terminal, based on the connection destination  and  the conversion unit is configured to, when the determination unit determines that the originating terminal is the test terminal, indicating that the connection destination is a connection destination to be connected via an IP-POI, and when the determination unit determines that the originating terminal is the general terminal, indicating that the connection destination is a connection destination to be connected via either the IP-POI or an STM-POI.
Arai, however discloses, The ENUM/DNS system according to claim 4, wherein  the determination unit is configured to determine whether the originating terminal is a test terminal or a general terminal, based on the connection destination information query, (¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM; ENUM (hereinafter referred to as “carrier ENUM”); ¶0012 ENUM server that can identify a carrier) and  the conversion unit is configured to, when the determination unit determines that the originating terminal is the test terminal, ((¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM; ENUM (hereinafter referred to as “carrier ENUM”); ¶0012 ENUM server that can identify a carrier) indicating that the connection destination is a connection destination to be connected via an IP-POI, ((¶0022 destination telephone number, destination carrier can be connected by both the IP-POI and the STM-POI) and when the determination unit determines that the originating terminal is the general terminal, (¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM;ENUM (hereinafter referred to as “carrier ENUM”); ¶0012 ENUM server that can identify a carrier) indicating that the connection destination is a connection destination to be connected via either the IP-POI or an STM-POI. (¶0022 destination telephone number, destination carrier can be connected by both the IP-POI and the STM-POI).
Thus Arai it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Aria, Kenta, Fujita and Haspekian for an ENUM server capable of determining an originating/source terminal type and  notification unit to accept request with the destination telephone number. (See Arai para 0022)
As to claim 8, Although the combination of Kenta and Fujita teach the server recited above, wherein the combination of Kenta and Fujita fail to expressly teach The control method for the ENUM/DNS system according to claim 7, further comprising: selecting, by the ENUM/DNS client, the connection destination, based on the converted SIP domain.
Arai, however discloses, the control method for the ENUM/DNS system according to claim 7, further comprising: selecting, by the ENUM/DNS client, the connection destination, based on the converted SIP domain. (¶0056 destination selected by selection unit; ¶0082 converts SIP-URI; ¶0085 selection unit selects connection).  
Thus Arai it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Aria, Kenta, Fujita and Haspekian for selecting destination based on converted SIP URI. One of ordinary skill in the art would be motivated to allow for call control protocol. (See Arai para 0001)
As to claim 10, the combination of Kenta, Fujita and Haspekian teach the server of claim 1, wherein Haspekian further teaches converting, by the ENUM/DNS server, the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name) the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name). 
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta, Fujita and Aria for receiving an SIP URI in a regular expression and converting an SIP URI. One of ordinary skill in the art would be motivated to allow for a border gateway device to implement routing functions. (See Haspekian para 0117)
Although the combination of Kenta, Fujita and Haspekian teach the server recited above, wherein the combination of Kenta, Fujita and Haspekian fail to expressly teach The control method for the ENUM/DNS system according to claim 7, further comprising: determining, by the ENUM/DNS server, whether the originating terminal is a test terminal or a general terminal, based on the connection destination information query; and when the ENUM/DNS server determines that the originating terminal is the test terminal, indicating that the connection destination is a connection destination to be connected via an IP-POI, and when ENUM/DNS server determines that the originating terminal is the general terminal, converting, by the ENUM/DNS server, indicating that the connection destination is a connection destination to be connected via either the IP-POI or an STM-POI.
Arai, however discloses, The control method for the ENUM/DNS system according to claim 7, further comprising: determining, by the ENUM/DNS server, whether the originating terminal is a test terminal or a general terminal, based on the connection destination information query; and when the ENUM/DNS server determines that the originating terminal is the test terminal, (¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM; ENUM (hereinafter referred to as “carrier ENUM”); ¶0012 ENUM server that can identify a carrier) indicating that the connection destination is a connection destination to be connected via an IP-POI, and when ENUM/DNS server determines that the originating terminal is the general terminal, converting, by the ENUM/DNS server, (¶0006 general user terminal,  user terminal, user terminal, and is called “user ENUM; ENUM (hereinafter referred to as “carrier ENUM”); ¶0012 ENUM server that can identify a carrier; ¶0022 destination telephone number, destination carrier can be connected by both the IP-POI and the STM-POI) indicating that the connection destination is a connection destination to be connected via either the IP-POI or an STM-POI. (¶0022 destination telephone number, destination carrier can be connected by both the IP-POI and the STM-POI).
Thus Arai it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Aria, Kenta, Fujita and Haspekian for an ENUM server capable of determining an originating/source terminal type and indicating the connection based on a carrier point of interface.  One of ordinary skill in the art would be motivated to allow for a SIP server to connect with the originating carrier. (See Arai para 0013)
Claims 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenta (JP2016111448A) in view of Fujita (US20040215707) and in further view of Haspekian (US20160065747) and in further view of Masazumi (JP6001512B2).
As to claim 3, the combination of Kenta, Fujita and Haspekian teach the server of claim 1, wherein Haspekian further teaches convert  the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination, (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name) and when the determination unit determines that the originating terminal is the terminal accommodated by the second ENUM/DNS client, convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the (¶0010 sip domain; ¶0090 server (processor) converts this number into domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta, Fujita and Masazumi for receiving an SIP URI in a regular expression and converting an SIP URI. One of ordinary skill in the art would be motivated to allow for implement directory services. (See Haspekian para 0016)
Although the combination of Kenta, Fujita and Haspekian teach the server recited above, wherein the combination of Kenta, Fujita and Haspekian fail to expressly teach The ENUM/DNS server according to claim 1, wherein the determination unit is configured to determine whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query.
Masazumi, however discloses, The ENUM/DNS server according to claim 1, wherein the determination unit is configured to determine whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query; (¶0009 Source(first) SIP client,  destination SIP(second client) client included in query request; ¶0017 server receives  response including a connection query request; ¶0053 originating SIP client) and the conversion unit is configured to, when the determination unit determines that the originating terminal is the terminal accommodated by the first ENUM/DNS client, (¶0053 originating SIP client; ¶0055 DNS client determines, originating SIP client).
Thus given the teaching of Masazumi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Masazumi (See Masazumi para 0039)
As to claim 9, the combination of Kenta, Fujita and Haspekian teach the server of claim 1, wherein Haspekian further teaches convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination, (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name) and when the determination unit determines that the originating terminal is the terminal accommodated by the second ENUM/DNS client, convert the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination. (¶0010 sip domain; ¶0090 server (processor) converts this number into  domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta, Fujita and Masazumi for receiving an SIP URI in a regular expression and converting an SIP URI. One of ordinary skill in the art would be motivated to allow for using real time Internet applications. (See Haspekian para 0006)
Although the combination of Kenta, Fujita and Haspekian teach the server recited above, wherein the combination of Kenta, Fujita and Haspekian fail to expressly teach The ENUM/DNS system according to claim 4, wherein the determination unit is configured to determine whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query.
Masazumi, however discloses, The ENUM/DNS system according to claim 4, wherein the determination unit is configured to determine whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query; (¶0009 Source(first) SIP client,  destination SIP(second client) client included in query request; ¶0017 server receives  response including a connection query request; ¶0053 originating SIP client) and the conversion unit is configured to, when the determination unit determines that the originating terminal is the terminal accommodated by the first ENUM/DNS client, (¶0053 originating SIP client; ¶0055 DNS client determines, originating SIP client).
Thus given the teaching of Masazumi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Masazumi Haspekian, Kenta, Fujita and Haspekian for A ENUM server capable of determining a originating/source terminal corresponding to a first or second user based on ENUM query. One of ordinary skill in the art would be motivated to allow for a table to manage resource record files. (See Masazumi para 0016)
As to claim 11, the combination of Kenta, Fujita and Haspekian teach the server of claim 1, wherein Haspekian further teaches converting, by the ENUM/DNS server, the SIP domain included in the REGEXP of the connection destination information query response to a SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination, (¶0010 sip domain; ¶0090 server (processor) converts this number into domain name after determining number complies with E.14 standard (converting based on attribute and/or telephone number); ¶0091 expression is concatenated with domain name).
Thus Haspekian it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Haspekian, Kenta, Fujita and Masazumi for receiving an SIP URI in a regular expression and converting an SIP URI. One of ordinary skill in the art would be motivated to allow for using an interrogation key. (See Haspekian para 0016)
Although the combination of Kenta, Fujita and Haspekian teach the server recited above, wherein the combination of Kenta, Fujita and Haspekian fail to expressly teach The control method for the ENUM/DNS system according to claim 7, further comprising: determining, by the ENUM/DNS server, whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query and  when ENUM/DNS server determines that the originating terminal is the terminal accommodated by the first ENUM/DNS client.
Masazumi, however discloses, The control method for the ENUM/DNS system according to claim 7, further comprising: determining, by the ENUM/DNS server, whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query; (¶0009 Source(first) SIP client,  destination SIP(second client) client included in query request; ¶0017 server receives  response including a connection query request; ¶0053 originating SIP client) and  when ENUM/DNS server determines that the originating terminal is the terminal accommodated by the first ENUM/DNS client, (¶0053 originating SIP client; ¶0055 DNS client determines, originating SIP client).
Thus given the teaching of Masazumi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teaching of Masazumi (See Masazumi para 0033)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leeds (US8638908) teaches Contextual conversation processing in telecommunication applications. Rosenberg (8194642) teaches System and method for providing multimedia services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454